                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ARDWIN FRANK SYLVESTER,                                                                PLAINTIFF
ADC #610150

v.                                 5:18CV00120-JM-JTK

WENDY KELLY, et al.                                                             DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered and

Adjudged that this case is DISMISSED with prejudice.    The relief sought is denied.

       IT IS SO ORDERED this 18th day of July, 2019.



                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              1
